Citation Nr: 0423782	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In response to a July 15, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  See Board of Veterans' 
Appeals:  Speeding Appellate Review for Aging Veterans, 68 
Fed. Reg. 53682 (September 12, 2003) (to be codified at 38 
C.F.R. § 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO via the AMC, in order to ensure 
due process.  Reports on VA digestive, esophagus/hiatal 
hernia, scars, and skin examinations conducted in April 2003, 
have been associated with the claims file.  The Compensation 
and Pension exam detail notes that the RO asked the examiner 
to provide an opinion as to whether any of the examined 
service-connected disabilities impacted the veteran's need 
for aid and attendance.  Thus, these VA examinations were 
requested and conducted in connection with the veteran's 
claim for special monthly compensation.  The VA examination 
reports have not been considered by the RO in connection with 
the veteran's claim for special monthly compensation.  The 
case must be remanded for the RO's initial consideration of 
this additional evidence in the absence of a written waiver 
of jurisdiction from the veteran.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board also notes that the veteran must be provided with 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
VA's duties under the VCAA, and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim for special monthly 
compensation, including which portion of the information and 
evidence is to be provided by the veteran and which portion 
VA will attempt to obtain on behalf of the veteran.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The November 2001 VCAA notice is insufficient as it 
only addresses what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
entitlement to an increased evaluation for a service-
connected disability.  Also, in correspondence dated in March 
2002, the RO asked the veteran for clarification of what 
benefit he sought.  The March 2002 letter shows that the 
November 2001 VCAA notice cannot constitute the basis upon 
which VA finds that it fulfilled its duty to notify the 
veteran as to the information and evidence necessary to 
substantiate his claim since VA was not even sure at that 
time what benefits were being sought by the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Provide written notice to the veteran 
and his representative of VA's duties 
under the VCAA, as well as the delegation 
of responsibility between VA and the 
veteran in procuring the evidence 
necessary to substantiate his claim of 
entitlement to special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person, including which portion of the 
information and evidence is to be 
provided by him and which portion VA 
would attempt to obtain on behalf of the 
veteran in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  The veteran 
and his representative should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  Thereafter, the veteran's claim 
should be readjudicated to include 
consideration of the April 2003 VA 
examination reports.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




